1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
3    Chief Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-57110
5    Ben_galloway@fd.org
6
7                              IN THE UNITED STATES DISTRICT COURT

8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA,         )
                                       )
10
                                       )
11   Plaintiff,                        )                      2:15-CR-230-JAM
                                       )
12               v.                    )
                                       )
13   DAVID TIMOTHY BROWN,              )
14                                     )
     Defendant.                        )
15   _________________________________)

16
17
                                              ORDER
18
19          Having considered Mr. Brown’s Motion for Early Termination of Supervision (Doc. 46),

20   and the government’s Statement of Non-opposition to that motion (Doc. 48), the Court hereby

21   TERMINATES the term of supervised release imposed in this case and discharges DAVID
22   TIMOTHY BROWN pursuant to 18 U.S.C §3583(e)(1).
23
24
25   Dated: 7/23/2019                           /s/ John A. Mendez______________
                                                Hon. John A. Mendez
26                                              United States District Court Judge
27
28

      Order Terminating Supervised Release        -1-                         U.S. v David Timothy Brown
                                                                                     2:15-CR-00230-JAM
